Citation Nr: 0838398	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  95-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a fracture 
dislocation of the right elbow, with ulnar nerve palsy.

2.  Entitlement to service connection for right paraspinal 
muscle strain.

3.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue and sleep problems, to include as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1994, the RO denied the 
veteran's claims for service connection for a right elbow 
disability and for residuals of a back injury.  In a January 
1996 rating decision, the RO denied service connection for a 
disability manifested by joint pain, to include as due to 
undiagnosed illness, and for a disability manifested by 
fatigue and sleep problems, to include as due to undiagnosed 
illness.  

This case was previously before the Board in March 2005, at 
which time it was remanded for additional development of the 
record.  The Board again remanded the claim in April 2007, 
and the case is before the Board for appellate consideration.

The issue of entitlement to service connection for a right 
arm disability (other than fracture dislocation of the right 
elbow, with ulnar nerve palsy) secondary to the veteran's 
service-connected scalenus anticus syndrome may be inferred 
from the record (see the July 2007 opinion from a VA 
physician), and this matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a right elbow 
disability was present prior to service.

2.  Clear and unmistakable evidence shows that any current 
right elbow disability was not caused by service or 
aggravated beyond normal progression.

3.  Resolving all doubt in the veteran's favor, the veteran's 
lumbosacral strain had its onset in service.  

4.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

5.  The veteran does not have objective manifestations of a 
disability manifested by joint pain that is associated with 
his service.

6.  The preponderance of the evidence of record fails to 
establish that the veteran has a disability manifested by 
fatigue and sleep problems associated with his service.


CONCLUSIONS OF LAW

1.  A fracture dislocation of the right elbow with ulnar 
nerve palsy was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008).

2.  Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A disability manifested by joint pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2008).

4.  A disability manifested by fatigue and sleep problems was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The appeal arises from decisions rendered prior to the 
enactment of the VCAA, thus there can be no error with 
respect to the timing of the notices provided.  In September 
2003 and March 2005 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  An April 2007 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records and 
examination reports, and the veteran's testimony at hearings 
at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Right elbow 

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The enlistment examination in October 1988 reveals that the 
veteran had a scar on the right elbow.  It was noted that the 
veteran was status post right elbow fracture.  A clinical 
evaluation of the upper extremities was normal, and he was 
referred for an orthopedic evaluation.  At that examination, 
it was indicted that the veteran had sustained a fracture of 
the right elbow in 1984, and that he underwent surgery.  An 
examination demonstrated full range of motion, and no 
deformities were noted.  The diagnosis was healed right elbow 
fracture, functional.  

The service treatment records disclose that the veteran 
complained of swelling and pain in the right elbow of three 
weeks duration in April 1990.  He denied any specific injury, 
but stated he aggravated it by bumping it.  The assessment 
was epicondylitis.  He received occupational therapy for his 
right elbow symptoms later that month.  He was given a 
splint.  In August 1990, he stated that his right elbow 
continued to hurt, and he said he felt numbness around the 
elbow was increasing.  Following an examination, the 
assessment was pain over the triceps of the right elbow with 
decreased sensation.  

The veteran described right elbow stiffness on a report of 
medical history in July 1992.  A clinical evaluation of the 
upper extremities on the separation examination that month 
was normal.  

Initially, it must be determined whether a right elbow 
disability was present prior to service.  In Crowe v. Brown, 
7 Vet. App. 238 (1994), the United States Court of Appeals 
for Veterans Claims (Court) indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  

The medical evidence of record clearly and unmistakably shows 
that the veteran had a right elbow disability prior to 
service.  Private medical records disclose that when he was 
seen by a physician in March 1985, it was noted that the 
veteran had injured his right elbow in gym class that day.  
An examination revealed an obvious deformity with lateral 
dislocation and external rotation deformity at the elbow.  
Ulnar nerve palsy was also noted.  The veteran was 
hospitalized and underwent right elbow surgery.  The 
diagnosis was fracture dislocation of the right elbow with 
ulnar nerve palsy.  It was reported in June 1985 that he had 
almost full range of motion and a normal carrying angle.  
There was no neurovascular deficit.  It was stated that the 
veteran would progress to full activity and no further 
follow-up was indicated unless there was a problem.  

When he was initially seen for occupational therapy during 
service in April 1990, it was noted that the veteran had 
undergone right elbow surgery due to a fracture.  The 
assessment was status post three weeks of increasing right 
elbow pain.  The veteran does not dispute that he had a 
fracture of the right elbow prior to service.  Thus, the 
Board concludes that there is clear and unmistakable evidence 
that his right elbow disability was present prior to service.  
The Board finds this evidence to be more probative than the 
veteran's statements that his right elbow disability had its 
onset in service.  In fact, such contentions are contrary to 
the veteran's own statements made during service, in which he 
acknowledged having had right elbow surgery prior to service.

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.  The Board 
acknowledges, as noted above, that the veteran was treated 
for complaints involving the right elbow during service.  It 
is significant to point out, however, that the right elbow 
was evaluated as normal on the separation examination.

On VA peripheral nerves examination in December 1993, the 
veteran reported that since he was in service, he had started 
to develop numbness, tingling and a pin sensation, mainly in 
the right elbow, and that it had spread to his shoulder and 
hands.  An examination revealed some tenderness, and the 
veteran stated that he barely felt vibration "in the left 
hand than in the right."  The examiner stated that he found 
no evidence of any specific paralysis or deficit, and there 
was no evidence of any ulnar or radial nerve paralysis.  

A VA examination of the joints in December 1993 demonstrated 
full range of motion of the right elbow.  There was good grip 
of the right hand.  There was seemingly a slight loss of the 
adduction ability of the fingers of the right hand.  

A VA general medical examination in December 1993 revealed 
that, subjectively, the veteran had decreased sensation in 
the ulnar side of the right arm, although this finding was 
not well documented.  

The veteran was afforded a VA examination of the joints in 
April 1999.  He acknowledged his pre-service right elbow 
fracture, but asserted he had reinjured the elbow in service 
when he fell on a rock.  Following an examination, the 
diagnosis was old right elbow fracture, prior to service.  
The examiner commented that it appeared that the veteran 
might have had some exacerbations of the elbow injury in 
service, but it seemed unlikely that he would continue to 
have that level of pain all the years after the injury.  

In June 1999, a VA physician stated that the diagnosis 
concerning the right elbow was strain of unknown etiology.

In May 2004, a VA physician listed the veteran's diagnoses.  
She noted he had a lesion of the ulnar nerve, and had had 
surgery prior to service.  She noted it was exacerbated by 
injuries incurred during service.  

The veteran was afforded a VA examination in July 2006.  He 
reported that he fell in service and injured his right elbow, 
and that it was casted for three weeks.  The diagnosis was 
that the right elbow was normal.  

The examiner was requested to provide an opinion regarding 
the etiology of any right elbow disability.  In July 2007, 
the examiner who conducted the July 2006 VA examination noted 
that he reviewed the claims folder.  He stated that there was 
no objective evidence of any abnormality of the veteran's 
peripheral joints at the time of the July 2006 examination.  
He specifically noted that there was no deformity, tenderness 
to palpation or limitation of motion of the elbow.  The 
examiner concluded that it was at least as likely as not that 
the veteran's sensory disturbance of his right arm was not 
related to the elbow injury.  He added that the veteran did 
not exhibit any evidence of ulnar nerve palsy. He further 
opined that if the veteran did have ulnar nerve palsy in 
service, he had completely recovered and there was no 
evidence of that condition at the present time.

The competent medical evidence establishes that the veteran's 
right elbow disability preexisted service and was not 
aggravated thereby.  The Board acknowledges that the veteran 
received treatment for right elbow complaints in service 
following an incident in which he bumped it.  There is no 
support in the record for his allegations that he wore a cast 
for several weeks.  The Court has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The Board acknowledges the May 2004 opinion of a VA 
physician.  It is significant to point out, however, that 
there is no indication that it was predicated on a review of 
the clinical record.  In contrast, the opinion furnished in 
July 2007 was based on such a review and, therefore, greater 
probative value is placed on this opinion.  In light of the 
fact that the VA examiner concluded in July 2007 that the 
veteran did not have ulnar palsy, the Board concludes that 
the medical evidence is of greater probative value than the 
veteran's allegations regarding the existence and onset of a 
right elbow disability.  Accordingly, the Board finds that 
the fracture dislocation of the right elbow with ulnar nerve 
palsy existed prior to service, and was not aggravated by 
service.  

B.  Right paraspinal muscle strain

The service treatment records disclose that the veteran was 
injured in October 1989 when he ran into a large ball.  He 
had immediate generalized numbness without weakness.  An 
examination revealed tenderness over the lumbar paraspinal 
area, but not over the lumbar spine.  He was hospitalized for 
three days, and it was reported that his symptoms had 
resolved, except for neck pain.  The diagnosis was 
paraspinous muscle strain.  

The veteran was involved in a motor vehicle accident in early 
September 1991 while in service.  He was hospitalized in a 
private facility and then seen for follow-up care at the 
service department facility on September 9, 1991, at which 
time his complaints included back pain.  He was seen in the 
orthopedic clinic on September 12, 1991, and an examination 
revealed tenderness over the L3-4 area on the right.  The 
pertinent assessment was to rule out compression fracture of 
the lumbosacral spine (doubt).  The spine was evaluated as 
normal on the separation examination in July 1992.

The veteran complained of chronic right paraspinal low back 
pain with aching on a VA general medical examination in 
December 1993.  An examination demonstrated mild right 
paraspinal pain to palpation.  

In May 2004, a VA physician provided a summary of the 
veteran's diagnoses.  She noted the veteran had chronic low 
back pain, and that a CT scan showed degenerative joint 
disease and disc protrusions.  She further noted that the 
veteran had multiple right paraspinal muscle strain 
exacerbations in service.  She concluded that this condition 
was at least as likely as not due to, exacerbated by, or 
related to service.  

Magnetic resonance imaging of the lumbar spine in February 
2005 was essentially normal, as one had been in 2001.  It was 
indicated that the veteran had a history of chronic worsening 
back pain.  

On VA examination of the spine in July 2006, there was 
tenderness to palpation of the lower lumbar paravertebral 
musculature, but no gross deformities of the lumbar spine.  
Some limitation of motion of the lumbar spine was reported.  
The diagnosis was chronic lumbosacral strain.

In a July 2007 opinion, the VA examiner who conducted the 
July 2006 examination acknowledged that the veteran had some 
limitation of motion of the lumbar spine.  In light of the 
veteran's in-service complaints referable to the low back, 
and the current diagnosis of lumbosacral strain, resolving 
all doubt in the veteran's favor, the Board concludes that 
service connection is warranted for lumbosacral strain 
(claimed as right paraspinal muscle strain).  

C.  Undiagnosed illness 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has a disability manifested by joint pain and a 
disability manifested by fatigue and sleep problems, to 
include as being due to undiagnosed illness.




Joint pain

The evidence supporting his claim includes the service 
treatment records and some of the post-service private and VA 
medical records, and the veteran's testimony at hearings at 
the RO.  The service treatment records disclose that the 
veteran had complaints concerning various joints.  

A VA outpatient treatment record of November 1994 shows that 
the veteran reported swelling in his wrists and fingers, and 
pain in the knees, hip and leg.  

The veteran was seen by a private physician in May 1997 for 
evaluation of arthralgias.  He claimed to be suffering from 
Gulf War syndrome.  He described having had intermittent, 
repetitive arthralgias for six years, affecting the knees, 
hips and other joints at various times.  He indicated that 
the episodes lasted up to a couple of days, but then resolved 
completely.  They were not accompanied by any swelling or 
resulting in any deformity.  Following an examination, the 
impression was multiple symptoms attributed by the veteran to 
Gulf War syndrome, of unknown etiology.

The veteran was examined by the VA in June 1997 and reported 
joint pain in the elbow, wrist, shoulder, hips and knees, 
apparently beginning three months after his discharge from 
service.  He denied any history of trauma to the joints.  
Following an examination, the impression was joint pains of 
nonspecific etiology.  

Additional VA outpatient treatment records reflect treatment 
in 1998 for complaints of joint pain.  The veteran was 
assessed with thoracic outlet syndrome in June 1998.  

In May 2004, a VA physician summarized the veteran's 
diagnoses.  She noted joint disease, pain, undiagnosed 
illness.  She stated that it had its onset during active 
duty.  She concluded that it was her medical opinion that 
this condition was at least as likely as not to have been due 
to, exacerbated by, or related to service. 

The evidence against the veteran's claim includes the medical 
evidence of record.  Although the Board acknowledges that the 
veteran had complaints of joint pain in service, he 
specifically denied any joint pain or deformity on a report 
of medical history in July 1992, prior to his discharge from 
service.  On the separation examination at that time, no 
musculoskeletal abnormalities were found.

The veteran was afforded a Persian Gulf examination by the VA 
in July 1994.  He had no symptoms or complaints involving the 
musculoskeletal system.  

The impression following a VA Persian Gulf registry 
examination in April 1995 was that the physical findings were 
normal.

As noted above, the veteran was evaluated by a private 
physician in May 1997 for a six-year history of arthralgias.  
It is significant to point out that he had no joint symptoms 
at that time.  An examination of the cervical spine, the 
thoracic spine, the lumbosacral spine, as well as the 
shoulders, elbows, wrists, hands, hips, knees, ankles and 
feet was entirely normal.  Thus, the opinion is entitled to 
less probative value.

The Board recognizes that the June 1997 VA examination showed 
that the veteran had joint pains of nonspecific etiology.  It 
is significant to observe, however, that the examination 
revealed no swelling, effusion or limitation of motion of the 
wrist, elbow, shoulder, hip and knee.  There was no 
tenderness to palpation in any of these joints.  Thus, the 
opinion is entitled to less probative value.

Finally, in the July 2007 opinion rendered following review 
of the claims folder, the VA physician concluded that the 
veteran did not exhibit any objective indicators of a chronic 
joint disability (apart from his cervicodorsal spine 
condition), and did not represent an undiagnosed illness 
associated with the veteran's service in the Persian Gulf.  
Because this opinion was rendered following claims file 
review it is entitled to great probative weight.

In light of the above, the Board finds that the preponderance 
of the evidence fails to establish objective indicators of a 
chronic disability involving the joints.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by joint pain.
Fatigue and sleep problems

The evidence supporting the veteran's claim for service 
connection for a disability manifested by fatigue and sleep 
problems includes his statements and some of the medical 
evidence of record.  When examined by the VA in December 
1993, the veteran reported headaches and associated chronic 
fatigue.  

Private and VA medical records reflect numerous occasions on 
which the veteran reported fatigue.  Laboratory tests at a 
private facility in February 1994 showed that his low zinc 
level might be associated with low energy levels and fatigue.  
His low potassium might indicate fatigue and stress.  The 
veteran was seen in a Vet Center in October 1994 and reported 
fatigue.  The diagnostic impression was Gulf War syndrome.  
VA outpatient treatment records disclose that when he was 
seen in November 1994, the veteran reported that he slept for 
more than ten hours per day, but was still tired.  He stated 
that he had trouble getting to sleep.  The examiner noted 
that the veteran's sleep problems raised the possibility that 
he might be depressed, or that he might be suffering from a 
primary sleep disturbance.  Medication was prescribed.  

The veteran was hospitalized by the VA in July 1998 for a 
work-up of Persian Gulf syndrome.  He reported multiple 
nonspecific symptoms, including occasional fatigue.  A sleep 
study was abnormal, with mild obstructive sleep apnea.  

On VA general medical examination in April 1999, the veteran 
related that he had experienced an array of symptoms 
including fatigue.  He stated that he slept 14 to 16 hours 
per day, and that his debilitating fatigue reduced his 
activity below 50 percent of his pre Persian Gulf experience.  
The impressions were chronic fatigue syndrome, and mild sleep 
apnea, both more likely than not related to undiagnosed 
illness related to Persian Gulf War.  

In May 2004, a VA physician summarized the veteran's 
diagnoses.  She noted chronic fatigue syndrome and insomnia 
and that these conditions had their onset during active duty.  
She concluded that it was her medical opinion that the 
conditions were at least as likely as not to have been due 
to, exacerbated by, or related to service.

The evidence against the veteran's claim includes the medical 
evidence of record.  Initially, the Board observes that while 
the veteran has, at times, indicated that his fatigue had its 
inception in service, the service treatment records are 
negative for complaints or findings concerning fatigue or 
sleep problems.  The Board points out that the veteran denied 
having frequent trouble sleeping on a report of medical 
history in July 1992, prior to his separation from service.  

On VA neurology examination in August 1999, it was concluded 
that the veteran did not have clinical features of narcolepsy 
or obstructive sleep apnea.  

The veteran was afforded a VA psychiatric examination in 
August 1999, with a diagnosis of breathing-related sleep 
disorder.  The examiner noted that the veteran's pain 
medication might be a problem in his history of fatigue.

A VA examination for chronic fatigue syndrome was conducted 
in July 2006.  The examiner noted that she reviewed the 
claims folder and clinic notes.  The veteran related that his 
fatigue and sleep problems developed gradually in 1993 and 
had become worse over time.  He stated that he had insomnia 
due to pain.  Following the examination, the examiner 
commented that the veteran had subjective complaints of 
fatigue and sleep problems.  Despite these symptoms, the 
veteran was employed and reportedly working 40 hours a week.  
The examiner noted that a psychologist had indicated that his 
psychological issues remained unresolved, and she observed 
that such issues can cause sleep disturbance and fatigue.  
The examiner further opined that the veteran's subjective 
symptoms of fatigue and sleep disturbance could not be deemed 
to be an undiagnosed illness.  

While the Board acknowledges that there is some medical 
evidence purporting to link the veteran's fatigue and sleep 
problems to his Persian Gulf service, the Board attaches 
greater weight to the most recent medical opinion.  It is 
significant to observe that this opinion was predicated on a 
review of the claims folder in contrast to the other 
opinions.  The Court has held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
disability manifested by fatigue and sleep problems, to 
include as due to undiagnosed illness.  


ORDER

Service connection for fracture dislocation of the right 
elbow with ulnar nerve palsy is denied.

Service connection for lumbosacral strain (claimed as right 
paraspinal muscle strain) is granted.

Service connection for a disability manifested by joint pain, 
to include as due to undiagnosed illness, is denied. 

Service connection for a disability manifested by fatigue and 
sleep problems, to include as due to undiagnosed illness, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


